Citation Nr: 0417712	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of cold injury to the feet.

3.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The RO certified claims of entitlement to service connection 
for hypertension and diabetes mellitus as additional issues 
for the Board's consideration; however, an appeal of these 
issues was not perfected.  While the veteran included these 
issues in his notice of disagreement, he specifically limited 
his substantive appeal to the three issues listed on the 
title page of this decision.  As such, the Board does not 
have jurisdiction to review the issues of service connection 
for hypertension and diabetes mellitus.  38 U.S.C.A. § 7105 
(West 2002).

The Board notes that the veteran requested a hearing before a 
local hearing; however, he later withdrew this request.  The 
veteran indicated in his substantive appeal that he wanted a 
central office hearing.  Although he was notified of the 
date, time, and location of the hearing, he failed to appear.  
Hence, the Board deems the request for a hearing to have been 
withdrawn.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  In an August 1996 rating decision, entitlement to service 
connection for a back disorder and for frostbitten feet was 
denied.  The veteran was notified of that decision in June 
1996, but he did not appeal.

2.  Evidence received since the August 1996 rating decision 
is relevant and probative to the issues, and it is so 
significant it must be considered in order to fairly decide 
the merits of the claim.

3.  A chronic low back disorder is related to service.

4.  Residuals of frostbitten feet are related to service.

5.  The veteran does not have a bilateral leg disorder that 
is related to service.


CONCLUSIONS OF LAW

1. Evidence submitted since an August 1996 rating decision is 
new and material, and the claims of entitlement to service 
connection for a low back disorder and frostbitten feet 
residuals are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2003). 

2.  A chronic low back disorder was incurred during military 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Chronic residuals of frostbitten feet were incurred 
during military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303.

4.  A bilateral leg disorder was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that the notice required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In this case, a substantially complete application regarding 
the issues on appeal was received in August 2001.  These 
issues were subsequently denied in an August 2002 rating 
decision.  

Correspondence dated in September 2001, and particularly in 
May 2002, satisfies the notice provisions of the laws and 
regulations noted above.  Therein the veteran was informed 
what evidence is needed to substantiate his claim, which 
specific evidence the Secretary would seek to obtain, and 
which specific evidence he was obligated to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
notice was provided before the adverse August 2002 rating 
decision.

With regard to assisting the appellant in obtaining evidence 
in support of his claim, the veteran indicated that he 
received medical treatment through VA as well as privately.  
These records were obtained and associated with the claims 
file.  Moreover, the veteran was afforded VA examinations.  

In view of the foregoing, the action taken by the RO complies 
with the duties to notify and assist under the aforementioned 
law and regulations, thereby allowing the Board to consider 
the issues without further development.

New and material evidence

The regulation pertaining to the definition of new and 
material has been amended.  38 C.F.R. § 3.156(a) (2003).  The 
revised regulation is, however, only applicable to claims 
filed on or after August 29, 2001.  Since the claim on appeal 
was filed prior to that date, the Board will decide the claim 
under the prior version of the regulation.

An August 1996 rating decision denied entitlement to service 
connection for low back pain and residuals of frostbitten 
feet.  The veteran was notified of this decision and of his 
appellate rights, but an appeal was not perfected.  Hence, 
that rating decision is final, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003), and the Board must 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001). 

New and material evidence is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence before the Board at the time of an August 1996 
rating decision consisted solely of service medical records.  
Those show that the veteran suffered a questionable cold 
injury to his feet in January 1982.  The injury subsequently 
resolved.  The assessment was resolving frostbite.

In March 1982, the veteran complained of a two-month history 
of gradually increasing low back pain that started after a 
parachute jump.  The Board observes that the appellant was 
airborne qualified and that he was assigned to the 504th 
Parachute Infantry Regiment.  The assessment was possible 
chronic low back pain.  The Board notes, however, that a 
physician's assistant doubted the existence of functional low 
back pain, and added an assessment of psychogenic low back 
pain.

Similar low back pain complaints were noted in August 1982.  
The assessment was low back pain.  In November 1982, the 
veteran complained of a three-week history of low back pain 
after a parachute jump.  The assessment was chronic low back 
pain.  In December 1982, a two-year history of intermittent 
back pain was noted, and the diagnosis was low back pain.  A 
physician's assistant concurred with this assessment.

An emergency care record dated in February 1983 indicated 
that the veteran was diagnosed with cold injury status post 
two-weeks, with hypesthesias, and dysesthesias.  The veteran 
was put on a physical profile due to cold injury to both feet 
that prohibited any duty in temperatures below 32 degrees.  
By late February 1983 the disorder was judged to be healed 
and the appellant was returned to duty.  A podiatry consult, 
however, found that the appellant had suffered a definite 
Grade I cold injury.  A permanent profile was recommended.  

A questionable loss of toenails was noted in May 1983.  A 
physical profile was recommended that did not permit exposure 
to temperatures below 32 degrees.  In October 1983, the 
veteran was seen for bilateral foot pain.  The assessment was 
aggravation of an old cold injury and the veteran was 
profiled and ordered not to be exposed to cold for 72 hours.  
Medical records dated in November 1983 noted an aggravation 
of an old cold injury.

The veteran complained of low back pain after falling down 
stairs in January 1984, and again in February 1984 after a 
motor vehicle accident.  The assessment was a low back strain 
after each incident.  

In a December 1984 report of medical history the veteran 
described tingling in his feet.  The examiner noted 
occasional back and bilateral foot pain, as well as a history 
of frostbite in 1982 with a loss of toe nails and skin .  
While serving in Alaska the veteran's profile limitation with 
respect to cold weather was renewed.  

A December 1984 physical examination revealed a clinically 
normal back, and clinically normal feet.

The veteran received medical care in January 1985 for 
complaints of pain in the upper right leg after an injury 
playing basketball.  The assessment was pulled groin.

Evidence received since an August 1996 rating decision 
consisted of medical records from a Tampa VA Medical Center 
(VAMC) dated from 1995, Florida's Department of Corrections 
records dated from May 1996 to June 1999, records from the 
Dorn VAMC dated from August 2001 to August 2002, private 
medical records from Elenya Ogburu-Ogbonnaya, M.D, dated in 
December 2002, and VA examination reports dated in May 2003.

Medical records from the VAMCs and Florida's Department of 
Corrections showed complaints of back pain and bilateral foot 
pain to include burning feet.  At the time the veteran 
related a history of back and foot pain since 1983-1984.  The 
Florida institution diagnosed early peripheral neuropathy 
secondary to frostbite.  

September 2001 lumbar X-rays from Dorn VAMC revealed marked 
degenerative disc disease with a vacuum disc noted at L5-S1.  
Also that month a VA physician diagnosed a history of a 
frostbite injury to the feet, and chronic low back pain since 
a parachute injury at Ft. Bragg.  

The veteran underwent a VA examination of the spine in May 
2003.  Following the examination the assessment was that 
there was a complex picture of pathology with both lumbar 
degenerative joint disease, diabetes, and polyneuropathy.  
The veteran's skin changes and neuropathic changes were 
consistent with cold injury.  The physician opined that it 
was likely that the lumbar problems could have been caused by 
an early significant injury from a hard landing in a 
parachute fall.  Finally, he opined that the veteran's 
polyneuropathic picture was more consistent with diabetes 
than cold injury.

The veteran also underwent a VA cold injury examination in 
May 2003.  His medical history and complaints were noted.  
Following examination the diagnoses included cold weather 
injury, a chronic back problem, and peripheral neuropathy 
secondary to diabetes.  

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted to reopen the claims 
of entitlement to service connection for a low back disorder 
and frostbite residuals of the feet.  Simply put, the 
evidence added since an August 1996 rating decision is new 
and material since it revealed diagnoses of a low back 
disorder and cold weather injury, and since medical care 
providers linked these disorders to service.  Previously, 
there was no post-service evidence of a bilateral foot or 
back problem.  This evidence, therefore, is sufficient to 
reopen both claims.  

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b). 

Regarding the merits of the claims, a VA physician linked the 
veteran's back injury to a parachute jump in service, 
thereby, providing the necessary nexus between military 
service and a disability.  Since there is no evidence to 
refute the physician's opinion, and the evidence supports it, 
service connection for a chronic low back disorder is 
warranted.

As for residuals of residuals of frostbitten feet, VA and 
private physicians were not in agreement regarding whether 
peripheral neuropathy was associated with a cold injury or 
the veteran's diabetes.  Despite this, all seemed to 
acknowledge the existence of cold weather injury residuals.  
Although none of the physicians offered an opinion regarding 
the etiology of the veteran's cold injury to the feet, there 
are sufficient references to an in-service cold injury to 
consider the condition chronic, and post service complaints 
show a continuity of symptomatology.  Accordingly, pursuant 
to 38 C.F.R. § 3.303(b), and after considering the doctrine 
of reasonable doubt, service connection for residuals of 
frostbitten feet is warranted.

Finally, the only episode of leg pain noted in service was 
related to the right leg and the diagnosis was a groin pull.  
Post-service medical records do not include a diagnosis of a 
bilateral leg disorder.  Despite the veteran's complaints of 
bilateral leg pain, they have not been supported by clinical 
findings or a diagnosis.  Without objective pathology to 
which his bilateral leg pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  Moreover, no health care professional has linked 
a current bilateral leg disorder to service.  As such service 
connection may not be granted.  The Board notes that the law 
specifically limits entitlement to compensation to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral leg 
disorder, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic low back pain, and for 
residuals of frostbitten feet is granted.

Service connection for a bilateral leg disorder is denied.


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



